The opinion of the court was delivered, by
Read, J.
— By proceedings in the Orphans’ Court the estate of Joseph Oliver was divided into six purparts, and one purpart, valued by the inquisition at $1500, was decreed to his daughter, Lydia Oliver, a minor, subject to the dower of her mother, Mary Oliver, viz.: the interest of $500, annually, during her natural life. Lydia, having intermarried with Alexander McKinney, sold and conveyed this purpart, consisting of a lot of ground, to Sarah Hamilton, wife of James K. Hamilton, Mary Oliver releasing her dower-interest to Mrs. Hamilton, as appears by the deed of conveyance, which she signed as a witness. On the same day McKinney and wife assigned to Mrs. Oliver the interest of the mortgage of $500, hereinafter stated, to be paid to the said Mary Oliver during her natural life, which assignment was duly recorded.
The purchase-money was $1400 ; $900 of it in cash, and $500 for which Hamilton and wife gave their bond, secured by a mortgage of the same premises. The principal was payable April 1859, with interest annually, which interest was regularly paid by the mortgagors to Mrs. Oliver, from 1st October 1852 to 1st April 1856, semi-annually.
On the 24th March 1860, Alexander McKinney entered satisfaction on this mortgage, but there was no evidence that any money was paid to him by the mortgagors, nor that his wife ever knew of its entry or ever authorized it, or received one cent of the amount of the mortgage. The court, assuming this state of facts, and considering the evidence on the part of the defendant as immaterial, held, that an actual payment by the mortgagors to the husband would satisfy the mortgage, and that the entry of satisfaction on the records makes out at least a primd facie case of payment. The court, therefore, decided the reserved point against the plaintiff.
The real estate was the separate property of-the wife, and when sold, the cash paid, and the securities for the balance of the purchase-money, belonged exclusively to the wife, and were not subject to the control or disposition of the husband. The mother, it is true, by an assignment, had a life interest in it, and this was recognised by the mortgagors by paying the interest to her. The bond and mortgage were the separate property of the wife, and this was known, from its origin to the end, to the mortgagors.
If they actually paid the money to the husband, they paid it with a full knowledge that it was the wife’s money, and should be paid to her, and they did so with a full knowledge of the life interest of the mother in the fund. If they did make such a payment, then they made it in their own wrong, and they must pay it over again to the rightful owner, the wife, now a widow. But it is conceded that there is no evidence of any payment of the wife’s money to the husband. Entry of satisfaction in such a case is *66not evidence of payment — wrongful payment — of the wife’s money to the husband; it only proves that he did an act he was not authorized to do — enter satisfaction on the mortgage. The court, considering it in the same light as a payment to one of two obligees or mortgagees, shows the cardinal error they made in not recollecting it was the wife’s separate property, which the husband could neither take, touch, control, or dispose of.
The other facts in the case do not affect this view, and therefore the judgment must be reversed, and judgment entered on the verdict for $762.50, with interest from the 18th January 1865.